IN BANC.
AFFIRMED. REHEARING DENIED.
Defendant appeals from a decree awarding his wife a divorce, custody of two minor children and alimony for their support and maintenance. These parties were married in Union County in 1909 and have since resided there continuously. We have carefully examined the record and believe that the conclusion reached by the learned and experienced trial judge is in keeping with the facts. It would do neither party, the profession nor the public any good to recite the evidence.
The decree of the lower court is affirmed.
AFFIRMED. REHEARING DENIED. *Page 204